Citation Nr: 1749418	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-13 735A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to a rating in excess of 50 percent (prior to November 19, 2008 and from January 1, 2009 through May 10, 2012) and a rating in excess of 70 percent (from May 11, 2012) for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating) (prior to May 11, 2012).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL


Veteran and H.H.

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to February 1972.  He was awarded the Combat Infantryman Badge in recognition of his combat service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 50 percent for PTSD.

A February 2010 rating decision awarded a 100 percent temporary total rating for VA hospital treatment for PTSD under 38 C.F.R. § 4.29, effective November 19, 2008 through December 31, 2008, and also assigned a 50 percent rating for PTSD from January 1, 2009.  In light of the maximum rating awarded for his PTSD for the period from November 19, 2008 through December 31, 2008, the matter of the rating for that period is moot and therefore is not before the Board on appeal.

In October 2012, a videoconference Board hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

In May 2013, after noting that a claim for a TDIU rating had been raised in the context of the increased rating claim for PTSD on appeal (pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)), the Board remanded the case for additional development.

A May 2015 rating decision granted an increased 70 percent rating for the Veteran's PTSD, effective May 11, 2012.  Because this award did not represent a total grant of benefits sought on appeal, the claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The May 2015 rating decision also granted a TDIU rating, effective May 11, 2012.




FINDINGS OF FACT

1.  For the periods of claim prior to November 19, 2008, from January 1, 2009 through May 19, 2009, and from August 1, 2009, the Veteran's PTSD is shown to have been manifested by symptoms causing occupational and social impairment with deficiencies in most areas, but is not shown to have been manifested by symptoms causing total social impairment (in addition to total occupational impairment).

2.  From May 20, 2009 to July 10, 2009, the Veteran was hospitalized at a VA facility for treatment for his PTSD.  As such, July 31, 2009 is the last day of the month of hospital discharge for this period of hospital treatment for his PTSD.

3.  Prior to May 11, 2012, it is reasonably shown that the Veteran's service-connected PTSD (now rated 70 percent for all periods of claim prior to May 11, 2012 that are not already covered by temporary total evaluations under 38 C.F.R. § 4.29) precluded him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the periods of claim prior to November 19, 2008, from January 1, 2009 through May 19, 2009, and from August 1, 2009, a rating of 70 percent (but no higher) for PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Code 9411 (2016).

2.  From May 20, 2009 through July 31, 2009, a 100 percent temporary total rating for VA hospital treatment for PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.29 (2016).

3.  The schedular requirements for a TDIU rating are now met, and a TDIU rating is warranted for the entire period of claim prior to May 11, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Ratings for PTSD

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under Code 9411 and the General Rating Formula for Mental Disorders, which provide the following criteria:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Code 9411.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran has been assigned Global Assessment of Functioning (GAF) scores ranging from 30 to 65 for his PTSD during the periods of claim that are not covered by temporary total evaluations under 38 C.F.R. § 4.29.  GAF scores ranging from 61 to 70 generally reflect mild to moderate symptoms.  Lesser scores reflect increasingly more severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].  (VA is now required to apply concepts and principles set forth in DSM-5; however, the applicability date of the rulemaking indicated that the revision is not applicable where a case was pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. at 14,308. Since the Veteran's case was originally pending before the Board on August 4, 2014, DSM-IV is applicable to his case.)

The Veteran filed the current claim for an increased rating for his PTSD in October 2008.
For the periods of claim prior to November 19, 2008, from January 1, 2009 through May 19, 2009, and from August 1, 2009, the Veteran's PTSD is shown to have caused occupational and social impairment with deficiencies in most areas, particularly with regard to work, social relationships, thinking, and mood.  Throughout these periods, the evidence of record (including the reports of his January 2008, April 2010, and September 2013 VA psychiatric examinations, as well as his October 2012 hearing testimony) has documented his PTSD symptoms which have included recurrent suicidal thoughts, persistent anxiety, mood swings, neglect of personal hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective work and social relationships.  While it was noted at the April 2010 VA examination that he was married for three months at that time, the subsequent evidence of record reflects that this marriage ended after six months because of the Veteran's inability to maintain lasting relationships.  Statements from his VA psychiatrist in October 2008 and February 2010 also described the "significant disability" due to the Veteran's PTSD symptoms, which impacted his personal, professional, social, and family life.

However, throughout the periods of claim prior to November 19, 2008, from January 1, 2009 through May 19, 2009, and from August 1, 2009, the Veteran's PTSD is not shown to have caused total social impairment (in addition to total occupational impairment, which will be addressed in the "TDIU Rating" section below).  Throughout these periods, the evidence of record (including the reports of his January 2008, April 2010, and September 2013 VA psychiatric examinations, as well as his October 2012 hearing testimony) has documented that he has continued to regularly attend Alcoholics Anonymous (AA) meetings, that he has a few friends who he can confide in (as well as the friend who testified with him at his October 2012 hearing), and that he has a supportive family (including two brothers and one sister), thereby contradicting a finding of total social impairment.  Furthermore, at no time during these periods has the Veteran's service-connected PTSD been shown to cause any of the following symptoms (or any other symptoms of comparable severity): gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or severe memory loss (which are all contemplated by the 100 percent rating criteria).  While the statements from his VA psychiatrist in October 2008 and February 2010 opined that the Veteran's disability percentage should be "above" 70 percent, the Board finds that such opinions were not supported by any evidence showing total social impairment (which would be required for a rating in excess of 70 percent); therefore, these statements are not probative with regard to the percentage of the rating assigned for PTSD under 38 C.F.R. § 4.130 and the General Rating Formula for Mental Disorders, especially when considering the pertinent evidence of record as a whole.

As discussed in detail above, the disability picture of the Veteran's PTSD, as shown by the evidence of record, does not reflect total social impairment (in addition to total occupational impairment) at any time during the periods of claim prior to November 19, 2008, from January 1, 2009 through May 19, 2009, and from August 1, 2009.  Furthermore, as outlined above, the majority of his PTSD symptoms during these periods are contemplated by the 70 percent rating criteria.

Accordingly, the Board finds that a rating of 70 percent (but no higher) for the Veteran's PTSD is warranted for the periods of claim prior to November 19, 2008, from January 1, 2009 through May 19, 2009, and from August 1, 2009.  See 38 C.F.R. § 4.130, Code 9411; see also Francisco, 7 Vet. App. at 55, 58; see also Hart, 21 Vet. App. at 505.

In addition, a temporary total (100 percent) disability rating will be assigned under 38 C.F.R. § 4.29 when it is established that a service-connected disability has required hospital treatment in a VA hospital for a period in excess of 21 days.  In the absence of convalescence (such as the case is here), this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge.  See 38 C.F.R. § 4.29.

As outlined in the Introduction, the Veteran is already in receipt of a 100 percent temporary total rating for VA hospital treatment for PTSD under 38 C.F.R. § 4.29, effective November 19, 2008 through December 31, 2008, and the matter of the rating for his PTSD for that period (during which a VA examination was conducted in December 2008) is not before the Board on appeal.

However, the Board notes that the Veteran was also hospitalized for the period from May 20, 2009 to July 10, 2009 (i.e., for more than 21 days) at a VA hospital for treatment for his PTSD.  As such, July 31, 2009 is the last day of the month of hospital discharge for this period of hospital treatment for his PTSD.

Accordingly, the Board finds that a 100 percent temporary total rating for VA hospital treatment for PTSD under 38 C.F.R. § 4.29 is warranted for the period from May 20, 2009 (the first day of continuous hospitalization) through July 31, 2009 (the last day of the month of hospital discharge).  See id.

TDIU Rating (prior to May 11, 2012)

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to obtain or follow a substantially gainful occupation as a result of service connected disabilities and has a single service-connected disability ratable at 60 percent or more, or two or more service-connected disabilities when one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability or disabilities to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As noted in the Introduction, a claim for a TDIU rating has been raised in the context of the increased rating claim for PTSD on appeal, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that PTSD is the Veteran's only service-connected disability.  As stated above, the Veteran filed the current claim for an increased rating for his PTSD in October 2008.  In addition, because a May 2015 rating decision granted a TDIU rating, effective May 11, 2012, the current appeal for a TDIU rating focuses solely on the period prior to May 11, 2012.

The record reflects that the Veteran has a Bachelor's Degree in education and that he most recently worked as a high school teacher (for approximately 20 years) until he retired in 2003.  Throughout the period of claim, he has consistently reported that he had to retire at that time due to psychiatric difficulties.

In an October 2008 statement, the Veteran's VA psychiatrist opined that the Veteran had to retire early from his employment "secondary to his poor social skills and mood swings and irritability secondary to his PTSD, which he self medicated with alcohol use."  While the April 2010 VA psychiatric examiner opined that it did not appear that the Veteran's psychiatric symptoms impaired his ability to obtain some type of employment, the Board finds that this April 2010 opinion is entitled to less probative weight, because the rationale provided is not consistent with the severity of the Veteran's PTSD symptoms outlined in that same examination report (as well as throughout the pertinent evidence of record).

The Veteran now meets the schedular percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a) for the entire period of claim prior to May 11, 2012, because his service-connected PTSD is now rated 70 percent disabling for all periods prior to May 11, 2012 that are not already covered by temporary total evaluations under 38 C.F.R. § 4.29.  Furthermore, the evidence of record reasonably shows that his service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment consistent with his work history and education.  As outlined above, a private medical professional (in October 2008) has persuasively described the limiting effects of the Veteran's service-connected PTSD on his ability to work.

Accordingly, the Board finds that a TDIU rating is warranted for the period of claim prior to May 11, 2012.  See 38 C.F.R. § 4.16(a).


ORDER

Prior to November 19, 2008, a rating of 70 percent (but no higher) for PTSD is granted, subject to the regulations governing payment of monetary awards.

From January 1, 2009 through May 19, 2009, a rating of 70 percent (but no higher) for PTSD is granted, subject to the regulations governing payment of monetary awards.

From May 20, 2009 through July 31, 2009, a 100 percent temporary total rating for VA hospital treatment for PTSD under 38 C.F.R. § 4.29 is granted, subject to the regulations governing payment of monetary awards.

From August 1, 2009 through May 10, 2012, a rating of 70 percent (but no higher) for PTSD is granted, subject to the regulations governing payment of monetary awards.

From May 11, 2012, a rating in excess of 70 percent for PTSD is denied.

Prior to May 11, 2012, a TDIU rating is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


